UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 21-1365


In re: WILLIAM SCOTT DAVIS, JR.,

                Petitioner.



                               No. 21-1368


In re: WILLIAM SCOTT DAVIS, JR.,

                Petitioner.



                               No. 21-1375


In re: WILLIAM SCOTT DAVIS, JR.,

                Petitioner.



                               No. 21-1422


In re: WILLIAM SCOTT DAVIS, JR.,

                Petitioner.
                                   No. 21-1428


In re: WILLIAM SCOTT DAVIS, JR.,

                   Petitioner.



                                   No. 21-1492


In re: WILLIAM SCOTT DAVIS, JR.,

                   Petitioner.



                                   No. 21-1494


In re: WILLIAM SCOTT DAVIS, JR.,

                   Petitioner.



                                   No. 21-1501


In re: WILLIAM SCOTT DAVIS, JR.,

                   Petitioner.



              On Petitions for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: July 20, 2021                                     Decided: July 22, 2021


                                        2
Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               3
PER CURIAM:

       William Scott Davis, Jr., petitions for a writ of mandamus seeking copies of

transcripts and alleging that various errors occurred during his criminal proceedings. We

conclude that Davis is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Davis is not available by way of mandamus. Accordingly, we

deny the petitions for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITIONS DENIED




                                            4